DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claim 1 and 7 have been fully considered but they are not persuasive. Applicant argues that Watanabe does not teach a score based on a measure of confidence of determination by a vision system of a plurality of axes of the target object and a predetermine plane of the object. However Watanabe clearly discloses using a vision system (2 figure 1), to measure a plane (22 figure 2) and compare it to a model of a predetermined plane of an object to determines a score. The six parameters include position and orientation information and a model of the surface (para 0044, 0037) the points measured are located on a plane and the plane defies the axes of orientation. Additionally the figures and specification clearly disclose the robotic hand aligning with an axis perpendicular to a target plane of the object. For at least the foregoing reasons claims 1-15 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al. US 7,313,464 in view of Watanabe et al. US 2015/0003678.
Perreault discloses a method for operating a robot comprising:
(Re claim 1) “providing target data for a target object to a robotic controller” (26,28 figure 1,2). “determining where a pre-pick target for the target object is reachable” (620,630 figure 6). “determining whether a pick target is reachable” (720,740,760  figure 7). “picking up the target object with the robot and depositing the target at a desired location … pre-pick … pick target are reachable” (148 figure 2,6,7). “a first predetermined plane of an end effector of the robot is parallel to a second predetermined plane of the target object, and offset … along a predetermined axis” (122 figure 6). Perreault discloses identifying objects, identifying their features, identifying a predetermined axis of a feature, and scoring reachable objects (108,116,118 figure 2,4,5)
Perreault does not disclose the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes.
Watanabe teaches the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes (22,2, figure 1,2,3, para 0044).
It would have been obvious to one skilled in the art to modify the system of Perreault to include teaches the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes because it provides additional means for evaluating which objects are the most reachable and providing a metric for ranking and ordering the objects.
(Re claim 2) “requesting a new target object … pre-pick target is not reachable”, Perreault systematically evaluates any and all objects for reachability (124,132 figure 2,6).
(Re claim 3) “requesting a new target object responsive to a determination that a pick target is not reachable” (124,132 figure 2,7).
(Re claim 4) “determining the pre-pick target and determining the pick target” (figure 6,7).
(Re claim 5) “determining the score for the target object” (figure 3,4,5; Perreault)(22,2, figure 1,2,3, para 0044, Watanabe).
(Re claim 6) “plurality of axes comprises X, Y and Z axis data” (‘3D position’, figure 3).
(Re claim 7) “designating a target object” (104 figure 2,3). “transmitting target data for the target object to a robot controller” (26,28 figure 1,2). “determining where a pre-pick target for the target object is reachable” (620,630 figure 6). “determining whether a pick target is reachable” (720,740,760  figure 7). “picking up the target object with the robot and depositing the target at a desired location … pre-pick … pick target are reachable” (148 figure 2,6,7). “a first predetermined plane of an end effector of the robot is parallel to a second predetermined plane of the target object, and offset … along a predetermined axis” (122 figure 6). Perreault discloses identifying objects, identifying their features, identifying a predetermined axis of a feature, and scoring reachable objects (108,116,118 figure 2,4,5)
Perreault does not disclose the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes.
Watanabe teaches the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes (22,2, figure 1,2,3, para 0044).
It would have been obvious to one skilled in the art to modify the system of Perreault to include teaches the target data including a score for the target object based on a measure of confidence of a plurality of axes and a plane of the object defined by a pair of axes because it provides additional means for evaluating which objects are the most reachable and providing a metric for ranking and ordering the objects.
(Re claim 8) “depositing the target (object) at a desired location” (148 figure 2).
(Re claim 10) “determining a pre-pick target” (figure 6).
(Re claim 11) “predetermined plane of the end effector is an XY plane of the end effector … second … X’Y’ plane of the target object … Z axis of the end effector and/or a Z’ axis of the target object” (122 figure 6).
(Re claim 12) “pick target is a target location wherein a first predetermined plane  … coincides with a second predetermined plane … target object” (122’ figure 7).
(Re claim 13) “XY plane of the end effector … X’Y’ plane of the target object” (122’ figure 7).
(Re claim 14) “pick target is a target location where in a Z axis of the end effector is coincident with a Z’ axis of the target object” (122’ figure 7).
(Re claim 15) “capturing, by one or more perception systems, a background image … bin” (24, 102 figure 1,2). “capturing, by one or more perception systems, a component image of one or more components … target object” (22,104 figure 1-3). “determining, based at least in part on an evaluation involving both the component image and the background image, whether the robot can pick the target object from the picking bin” (104 figure 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault/Watanabe in view of Panagas US 2013/0200912.
Perreault/Watanabe discloses the system as rejected above in claim 8.
Perreault/Watanabe does not disclose placing items on to a flipper conveyor.
Panagas teaches a robot placing items on to a flipper conveyor (para 0035, claim 1).
It would have been obvious to one skilled in the art to modify the system of Perreault/Watanabe to include placing items on to a flipper conveyor because it allows the robotic arm to be used in a system to inspect the items unloaded form the parts bin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651